Petition, pursuant to article 78 of the Civil Practice Act, to prohibit the Supreme Court in Nassau County, one of its Justices, and the petitioners in a habeas corpus proceeding presently pending in said court before such Justice, from taking any further action in said habeas corpus proceeding on the ground that the Supreme Court is without jurisdiction. Cross motions by respondents, pursuant to section 1293 of article 78 of the Civil Practice Act, to dismiss the said petition as a matter of law, on the ground that it fails to state facts sufficient to entitle petitioners to relief. Cross motions granted and petition dismissed. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.